Citation Nr: 1757328	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for migraine headaches with visual aura.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for migraine headaches.  

The Board notes that the February 2016 statement of the case (SOC) and the Veterans Appeals Control and Locator System (VACOLS) indicate that this appeal arises from a January 2014 rating decision, which denied service connection for migraine headaches.  However, the Veteran's migraine headache claim was originally denied in a July 2012 rating decision.  In December 2012, five months post-rating decision, he filed a new application for headaches and the RO treated this as a new application.  Since this action was within the appeal period for the July 2012 rating decision, the December 2012 application should have been treated as a notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2017); 79 Fed. Reg. 57660 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).   As a timely NOD was received, the July 2012 rating decision did not become final. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Migraine headaches with visual aura did not have onset during active service, did not manifest within one year from separation from active service, was not etiologically related to or caused by service, to include herbicide exposure, and was not caused or aggravated by service-connected disabilities.



CONCLUSION OF LAW

The criteria for service connection for migraine headaches with visual aura have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

The Veteran claims multiple theories of entitlement to service connection for migraine headache.  See May 2014 Notice of Disagreement.  He has asserted the disability may be related to his Agent Orange exposure in the Republic of Vietnam or caused by his service-connected malaria.  In addition, he has reported that migraine headache may have initially manifested in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including organic diseases of the nervous system to include migraine headache, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  
 
A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. Migraine headache is not a condition subject to presumptive service connection based on Agent Orange exposure.  See 38 C.F.R. § 3.309 (e).  Here, The Veteran served in the Republic of Vietnam during the appropriate time frame, thus he is presumed to have been exposed to Agent Orange during his service.  See Military Personnel Records.

The lack of unavailability of a presumption does not mean that the disability, in this case migraine headaches, cannot be granted on a direct causation basis, to include if it were shown that the Veteran has migraine headaches due to exposure to Agent Orange. See Palovick v. Shinseki, 23 Vet. App. 48 (2009) and Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

On November 2013 VA examination a diagnosis of migraine, including migraine variants, was provided.  A current disability is therefore established.

Service treatment records contain a June 1966 to August 1966 hospital admission report at Camp Zama, Japan to treat malaria.  On admission, the Veteran complained of headache symptoms.  Diagnoses of malaria and hookworm infestation were provided.  On May 1967 separation, clinical evaluations were normal.  In the report of medical history, malaria was noted but the Veteran denied having frequent or severe headaches.

Post-service the Veteran was admitted to a hospital in December 1968 to treat malaria with a four-day history of headaches.  He denied visual changes.  He was discharged to his primary care physician for follow-up.  

The Veteran sought VA treatment for headache symptoms starting in June 2002.  During this visit, he complained of left-sided headaches for one week accompanied with sinus pressure.  A diagnosis of sinusitis, not a headache disability, was provided.  April 2003 VA treatment records document the Veteran's report of a history of sinus problems, but denied having headaches.  

The first documentation of a migraine headache disability is in July 2009 VA treatment records.  The Veteran complained of migraine headaches with visual aura, and the past medical history listed migraine.  In July 2010, the Veteran complained of headaches with vision problems.  In March 2012, he complained of migraine headaches with chemical smells, and in July 2012 he complained of migraine headaches with aura.

The Veteran was afforded a VA examination in November 2013.  He reported that his migraine headache disability began in 1966 during service around the time he was diagnosed with malaria.  A review of the claims file was noted.  The examiner indicated that the Veteran had a current diagnosis of migraine, including migraine variants.  The examiner opined that the Veteran's current migraine headache condition was not etiologically related to service, to include service-connected malaria.  As rationale, the examiner acknowledged that a headache is a common symptom associated with a malaria infection and such headaches can last for several months post-malaria, however, headache symptoms then resolve.  The examiner stated that the Veteran currently has persistent headaches (migraine), which are not an expected symptom of malaria.  Further, headaches related to malaria are not accompanied with aura.  The examiner explained that headaches with aura commonly begin in a person's teens or twenties and likely started independently after the Veteran's malaria infection.

Considering the evidence of records under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for migraine headaches with visual aura.  As noted above, service treatment records are negative for any diagnosis of a migraine headache disability.  There is no evidence that the first manifestation of migraine headache disability occurred within the first post-service year after the Veteran's discharge from service in July 1967.  As such, service connection on a direct or presumptive chronic basis is not warranted for his disability.

The evidence does not show that the Veteran sought treatment for his current migraine headache disability immediately following his period of service or for many years thereafter.  Post-service the Veteran complained of headache symptoms and malaria in December 1968, however, he did not seek subsequent treatment for headache symptoms again until June 2002, creating more than a 30 year gap in medical treatment.  A diagnosis of a migraine headache disability was not mentioned until July 2009 VA treatment records that list a past medical history of migraine.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to show that he did not have symptoms present continuously since service.  Moreover, the Board notes that the Veteran had the opportunity to file a claim for his migraine headache disability given the fact that he filed a claim for his malaria disability in July 1967; however he did not do so.  Although he alleges continuous symptoms in and since service he did not file a claim for a migraine headache disability until July 2010.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated.

The Board will address the Veteran's claim for migraine headaches as a result of exposure to Agent Orange.  As stated above, migraine headaches is not one of those diseases for which the Secretary has determined that the presumption is warranted, therefore service connection cannot be presumed for migraine headaches based on exposure to Agent Orange. 

Although the presumptive paths for establishing service connection are not available for the Veteran's migraine headache disability, the Veteran's claim could be granted if the three elements of direct service connection are shown by an equipoise standard of evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's migraine headache disability was directly related to service.  The evidence of record is devoid of a date of onset of the disability, but shows only that the Veteran sought treatment for headache symptoms during service in June 1966, but denied frequent or severe headaches at separation in May 1967. 

In addition, the post-service medical evidence of record is absent any evidence relating or linking the Veteran's migraine headache disability to his military service in Vietnam.  Indeed, a review of these records reflects that the Veteran reported headache symptoms in December 1968; however this appears to be an isolated incident related to malaria treatment.  He did not seek treatment for migraine headache symptoms until June 2002, more than 30 years later.  Moreover, his first documented complaint of migraine headaches with associated chemical smells, claimed as due to Agent Orange exposure, was in July 2012 VA treatment records.
The only evidence of record suggesting a link or nexus between the Veteran's current migraine headache disability and his military service, including his in-service exposure to Agent Orange, comes from the Veteran himself.

As for secondary service connection, the Veteran has been diagnosed with a migraine headache disability and he is service-connected for malaria.  However, the Board finds that he is not entitled to service connection for his current migraine headache disability on a secondary basis because the most probative medical evidence of record, by way of the November 2013 VA medical opinion, has found that it is less likely than not that the Veteran's current migraine headache disability was caused or aggravated by his service-connected malaria.  The November 2013 examiner acknowledged that the Veteran had headache symptoms associated with malaria, but explained that headaches are a common malaria symptom that has since resolved.  The examiner distinguished persistent headaches, such as migraine, are not an expected symptom attributed to malaria.  The examiner concluded that the Veteran's current migraine headache with visual aura disability is likely independent of his service-connected malaria.  The Board finds the November 2013 medical opinion consistent with the evidence of record showing that the Veteran complained of malaria with headache symptoms in June 1966 during service, but later denied having frequent or severe headaches at separation in May 1967.  Similarly, the Veteran complained of malaria with headache symptoms post-service in December 1968, but did not seek treatment for migraine headache symptoms again until June 2002.  

The Board finds the November 2013 medical opinion to be highly probative as it provides a definite and clear opinion based on discussions with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a physical examination.  The opinion is also consistent with the other evidence of record and supported by rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  The VA examiner's opinion is the only medical opinion of record.  Thus, the Board finds that the examiner's opinion is entitled to probative weight.

The only other evidence in the claims file supporting the existence of a migraine headache disability that is related to service, to include Agent Orange exposure or secondary to service-connected malaria, is the Veteran's own statements.  While the Veteran is competent to provide statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or expertise that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The cause of a migraine headache disability demonstrated many years after the period of service and whether malaria caused or chronically worsened such disability are complex questions, not simple ones, and under the facts of this case, not questions that can be answered by a lay person.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for migraine headaches with visual aura, to include as due to exposure to herbicides or secondary to service-connected malaria, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


